DETAILED ACTION
	This is in response to the above application filed on 03/12/2019. Claims 1-20 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Black on 03/08/2021.
The application has been amended as follows: 
Amend claim 5: “the guide collet comprises” is replaced with “the one or more guide collets each comprise”.
Amend claim 6: “the guide collet has” is replaced with “the one or more guide collets each have”.
Amend claim 7: “the guide holes” is replaced with “the one or more guide holes”.
Amend claim 14: “the base” is replaced with “the guide base”.
Amend claim 15: “the base” is replaced with “the guide base”.
Amend claim 18: “engaging the base” is replaced with “engaging the base of the burr hole plug”.
Amend claim 19: “engaging the base” is replaced with “engaging the base of the burr hole plug”.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a kit for securing a burr hole plug comprising a drill shank comprising a cutting element and a main shaft that are configured to pass through any one of the one or more guide holes in the upper flange of the guide base, in combination with the remaining limitations of the claim. The closest prior art is Funderburk (US 2013/0066410) which discloses a guide base (200 and 18, FIGs 23-24) comprising an upper flange (204, paragraph [0110]), a lower flange (34 of 18), a connecting member (202), one or more guide holes in the upper and lower flanges (216, 220, paragraph [0114]), and one or more guide collets (210, paragraph [0115]) for receiving fasteners (21), but is silent regarding the kit comprising a drill shank. Funderburk teaches the use of self-tapping screws, thus eliminating the need for drilling a pilot hole (Paragraph [0080]). Therefore, it would not have been obvious to one of ordinary skill in the art to seek a teaching reference to provide the device of Funderburk with a drill shank couplable to a drill. Additional relevant prior art includes Taber (US 2016/0089190) which teaches the limitations of claim 1 but is silent regarding a connecting member coupling the upper flange to the lower flange, and is silent regarding the one or more guide collets as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771